DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bearing” recited in the claims must, (see e.g., in claim 7) be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1 and 17, the phrase "a second beam” and “the second beam body”, the terms are not consistent, please maintain consistency when claim each element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: US 20180263367 (“Kuffel”)
	Regarding Claims 1 and 17, Kuffel discloses a foldable cabinet framework, comprising:
two side frames (54);
a first beam body (80) having a first hinged part (88,70) and two opposite ends respectively connected to the two side frames (54); and
a second beam (80) having a second hinged part (each end of 88, 70) and two opposite ends respectively connected to the two side frames (54),
wherein when the first beam body (each end of 56, 80) and the second beam body are in a straight state, the first beam body (each end of 56, 80) and the second beam body are supported between the two side frames (54), so that the two side frames (54) are spaced apart and symmetrically disposed, and the first beam body, the second beam body (each end of 56, 80), and the two side frames (54) enclose a framework of a three-dimensional structure, and wherein the first beam body (80) and the second beam body (80) are foldable via the first hinged part (88, 70)and the second hinged part  (88, 70) respectively, and after the first beam body (80 and the second beam body(80)are folded, the two side frames are superposed with each other; and 
a top plate (118), a bottom plate, a front door (114), and a rear door (114), wherein the front door and the rear door are installed between the two side frames (54) and are disposed opposite to each other, and enclose an accommodation space with the side frames (54), the top plate (118) and the bottom edge package the accommodation space(as seen in Figs. (1A-2C).
Regarding Claims 2 and 18, Kuffel discloses wherein after the first beam body (80) and the second beam body (80) are folded, the two side frames (54) are at least partially overlapped.
Regarding Claims 3 and 19, Kuffel discloses wherein each of the first hinged part (88, 70) and the second hinged part divides a corresponding one of the first beam body (80) and second beam body (80) into two parts that are bendable relative to each other.
Regarding Claims 4 and 20, Kuffel discloses wherein each of the first beam body (80) and the second beam body(80) further comprises a connection base (end of 56) and a main beam(80) coupled to the connection base, wherein the connection bases of the first and second beam bodies are respectively connected to the two side frames (54), and
wherein each of the first and second hinged parts (88, 70)s comprises a rotating body, a first rotor (at 88), and a second rotor ( at 70), wherein the first rotor and the second rotor are rotatably connected through the rotating body, the first rotor (at 88) or the second rotor is disposed at two opposite ends of the main beam (80), and the second rotor (at 70) or the first rotor extends from an end part of the connection base (end of 56) towards the first rotor or the second rotor.
Regarding Claim 5, Kuffel discloses wherein the second rotor comprises:
two side walls (top and bottom of 70, best seen in Fig. 3) spaced apart and disposed opposite to each other; and an insertion groove (between top and bottom of 70) disposed between the two side walls, wherein the insertion groove comprises an insertion opening that faces the first rotor (at 88), a first turning opening, and a 
Regarding Claim 6, Kuffel discloses wherein a structure of the first rotor (at 88)is the same as that of the second rotor (at 70), a side wall of the first rotor (at 88) is inserted into the insertion groove (between top and bottom) of the second rotor( at 70) from the insertion opening of the second rotor (tat 70), and one of the side walls of the second rotor is inserted into an insertion groove of the first rotor, and the rotating body is rotatably connected to the two side walls of the second rotor and two side walls of the first rotor; and the first rotor (at 88) rotates relative to the second rotor, and the inserted side wall of the second rotor (at 70) rotates from the insertion opening of the first rotor to a first turning opening or a second turning opening of the first rotor (at 88), and the side wall of the first rotor (At 88) rotates from the insertion opening of the second rotor to the first turning opening or the second turning opening of the second rotor (at 70), so that the main beam is bent relative to the connection base.
Regarding Claim 12, Kuffel discloses wherein the main beam (80) is limited to the connection base by using a friction force.
Regarding Claim 13, Kuffel discloses wherein bending angles of the first beam (80) body and the second beam body (80) are ranging 0—90 degrees.
Regarding Claim 14, Kuffel discloses wherein there are two first beam bodies (80) and two second beam bodies (80), each of the side frames comprises a side panel (116) and columns (at each side) disposed on two opposite edges of a surface of the side panel, the three-dimensional framework is a cube, wherein the two first beam bodies, the two second beam bodies, and the columns of the side frames are connected to form a frame with eight edges of the cube.
	Regarding Claim 15, Kuffel discloses wherein the connection base (at each end of 56) and the column are integrally formed, or are detachably connected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 are rejected under 35 U.S.C 103(a) as being unpatentable over Kuffel as applied to claim 14 above, in view of U.S. Pub No.: 20060103270 (Bergesch et al.).
Kuffel discloses the claimed invention but does not disclose a flexible panel connected between the two side frames, the flexible panel comprises a plurality of elastic seals disposed side by side. Bergesch et al. discloses a similar invention having a flexible perforated sheet panel or polycarbonate to protect the interior region of the enclosure [0135]).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the enclosure could be provided with a plurality of flexible having seals around the frame, similar to the perforated panel to limit exposure to the interior region of the enclosure as demonstrated by Bergesch et al. As modified, flexible panel connected between the two side frames, the flexible panel comprises a plurality of elastic seals disposed side by side and when the two side frames are superposed with each other, the elastic seals are freely deformed. 

Allowable Subject Matter
Claims 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see e.g., CN204317944.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637